          Case 1:20-cv-06091-PAE-OTW Document 9
                                              8 Filed 10/05/20
                                                      10/01/20 Page 1 of 2

                                                                              Seyfarth Shaw LLP
                                                                                620 Eighth Avenue
                                                                        New York, New York 10018
                                                                                 T (212) 218-5500
MEMO ENDORSED                                                                    F (212) 218-5526

                                                                           ssverdlov@seyfarth.com
                                                                                 T (212) 218-5547

                                          SO ORDERED:                           www.seyfarth.com



  October 1, 2020                         Application GRANTED.

  VIA ECF
                                            ____________________________
  Hon. Ona T. Wang                          Ona T. Wang           10/5/20
  U.S. Magistrate Judge                     United States Magistrate Judge
  U.S. District Court for the Southern District of New York
  500 Pearl Street, Courtroom 20D
  New York, NY 10007

  Re:     Monegro v. Whirlpool Properties, Inc.,
          Civil Action No.: 1:20-cv-06091 (S.D.N.Y.)

  Dear Judge Wang:

         This office represents Defendant Whirlpool Properties, Inc. (“Defendant”) in the
  above-referenced matter. We write, with the consent of Plaintiff Frankie Monegro
  (“Plaintiff”), to respectfully request a 30-day extension of the deadline for Defendant to
  respond to the Complaint.

        By way of background, Plaintiff commenced this action on or about August 4, 2020.
  (ECF No. 1.) Defendant waived service of the Summons and Complaint on August 10,
  2020. (ECF No. 6.) Defendant’s responsive pleading is due on or before October 9,
  2020. (Id.)

          This is the first request for an extension of Defendant’s responsive pleading
  deadline. Defendant is requesting this extension to provide it with additional time to
  investigate the allegations in the Complaint. We have communicated with counsel for
  Plaintiff, and Plaintiff consents to this request.

        We respectfully submit this request in good faith and not to cause undue delay.
  The granting of this application will not impact any other scheduled deadlines. We thank
  the Court for its time and attention to this matter.




  65925870v.2
        Case 1:20-cv-06091-PAE-OTW Document 9
                                            8 Filed 10/05/20
                                                    10/01/20 Page 2 of 2
                                                              Hon. Ona T. Wang
                                                                October 1, 2020
                                                                        Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ Samuel Sverdlov


Samuel Sverdlov




65925870v.2
